United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-117
Issued: August 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 18, 2010 appellant filed a timely appeal from a July 28, 2010 merit decision
of the Office of Workers’ Compensation Programs which granted appellant a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than three percent permanent impairment of the
right upper extremity for which she received a schedule award.
FACTUAL HISTORY
On September 4, 2008 appellant, then a 29-year-old clerk, filed a Form CA-1, traumatic
injury claim, alleging that on the same day she was removing a tray from a rack and felt a pop in

1

5 U.S.C. §§ 8101-8193.

her right shoulder. OWCP accepted sprain of the right shoulder, right rotator cuff tear, right
shoulder impingement syndrome and right shoulder tendinitis. Appellant stopped work.
OWCP also authorized surgery. On March 30, 2009 Dr. Richard G. Lehman, a Boardcertified orthopedist, performed a right shoulder arthroscopic rotator cuff repair and
acromioplasty, labrum repair. He diagnosed impingement syndrome, partial right shoulder
rotator cuff tear and torn glenoid labrum. In reports dated April 9 to August 13, 2009,
Dr. Lehman noted that appellant was progressing well postoperatively and regained full
unrestricted range of motion of the shoulder in all planes. He continued physical therapy and
light-duty restrictions. On October 20, 2009 Dr. Lehman returned appellant to full duty. In an
October 22, 2009 report, he opined that, while appellant returned to her regular work, she had not
completely recovered from her injury due to soreness and weakness.
On October 21, 2009 and April 24, 2010 appellant filed a claim for a schedule award.
She submitted a March 9, 2010 report from Dr. Lehman who noted appellant had excellent range
of motion of the right shoulder with good strength and no evidence of instability. Dr. Lehman
opined that appellant was at maximum medical improvement and could work without
restrictions.
In an April 28, 2010 letter, OWCP requested that appellant submit an assessment of
permanent impairment in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2
Appellant submitted a May 18, 2010 report from Dr. Lehman who treated appellant on
March 9, 2010. Dr. Lehman noted findings upon examination of good range of motion for
flexion and extension, no evidence of instability and good strength. He indicated that appellant
reached maximum medical improvement on March 9, 2010. Dr. Lehman opined that, pursuant
to the sixth edition of the A.M.A., Guides,3 appellant had one percent impairment of the right
arm. He noted that, pursuant to the Shoulder Regional Grid, Table 15-5, page 401, appellant was
a class 2 under ligament/bone conditions for partial right rotator cuff tear, with one percent
impairment. Dr. Lehman noted no significant signs or symptoms at maximum medical
improvement with regard to soft tissue and muscle tendon rating. He noted that appellant fell
within a class 2, with one percent impairment due to residual pain symptoms and residual loss of
function with normal motion.
OWCP referred Dr. Lehman’s report to OWCP’s medical adviser who, in a June 11, 2010
report, opined that appellant had three percent impairment of the right arm pursuant to the
A.M.A., Guides. The medical adviser noted that Dr. Lehman found one percent impairment of
the right upper extremity based on a history of residual pain symptoms and residual loss of
function with normal motion. He noted that the rating did not correlate with class 2, rather the
terminology “residual loss, functional with normal motion” described class 1 impairment. The
medical adviser noted that class 1 provides an impairment rating from one to five percent with
the default of three percent. He noted that appellant had a good outcome for residuals of the
2

A.M.A., Guides (6th ed. 2008).

3

Id.

2

labral repair and partial rotator cuff repair performed on March 30, 2009. The medical adviser
opined that the default value for permanent residuals for a partial rotator cuff tear or a labral tear
would be an equitable impairment rating. He explained that the acromioplasty was performed to
allow the surgical management for a partial rotator cuff tear and would not be ratable. The
medical adviser noted that the A.M.A., Guides provide that if a patient has two significant
diagnoses as in this case, partial rotator cuff tear and labrum tear, the examiner should use the
diagnoses with the highest causally related impairment rating for the impairment calculation. He
noted that, when rating rotator cuff injury/impingement or glenohumeral pathology, surgery
incidental resection arthroplasty of the acromioclavicular joint is not rated.4 Pursuant to the
Shoulder Regional Grid, Table 15-5, page 402, partial tear of the rotator cuff, class 1, residual
loss, functional with normal motion is rated from one to five percent with a default value of three
percent. The medical adviser further noted that pursuant to the Shoulder Regional Grid, Table
15-5, page 402, labral lesion or SLAP5 tear, class 1, with residual symptoms consistent objective
findings and or function loss with normal motion also had an impairment rating range of one to
five percent with the default value of three percent. He did not utilize the questionnaire on pages
482 to 486 of the A.M.A., Guides as Dr. Lehman’s March 9, 2010 report noted a successful
surgery. The medical adviser opined that to a reasonable degree of medical certainty appellant
sustained a three percent impairment of the right upper extremity.
In a decision dated July 28, 2010, OWCP granted appellant a schedule award for three
percent permanent impairment to the right upper extremity. The period of the award was from
May 18 to July 22, 2010.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 Effective May 1, 2009, schedule awards
are determined in accordance with the A.M.A., Guides (6th ed. 2008).9

4

Id. at 387.

5

Superior labral tear from anterior to posterior.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).

3

ANALYSIS
Appellant’s claim was accepted by OWCP for right shoulder sprain, right rotator cuff
tear, right shoulder impingement syndrome and right shoulder tendinitis. OWCP authorized
arthroscopic surgery on the right shoulder which was performed on March 30, 2009 for a rotator
cuff repair and a labrum repair of the right rotator cuff. The Board finds that the medical
evidence of record establishes three percent impairment to appellant’s right upper extremity.
Appellant submitted a May 18, 2010 report from Dr. Lehman who opined that appellant
had one percent impairment of the right arm pursuant to the A.M.A., Guides attributable to his
rotator cuff tear. Dr. Lehman noted that, pursuant to the Shoulder Regional Grid, Table 15-5,
page 401, appellant was a class 2 partial right rotator cuff tear, with one percent impairment. He
based this finding on examination which revealed no significant signs or symptoms at maximum
medical improvement with regard to soft tissue and muscle tendon rating. Dr. Lehman, however,
did not specifically indicate how appellant’s findings correlate with class 2 and the Board notes
that there are no provisions for class 2 impairment for specific diagnoses on page 401. OWCP
requested that its’ medical adviser review the medical record and determine if appellant had
permanent impairment of the right upper extremity.
OWCP’s medical adviser reviewed Dr. Lehman’s report and correlated his findings to
provisions in the A.M.A., Guides. He followed the assessment formula of the sixth edition of the
A.M.A., Guides, Chapter 15, section 15-2, entitled diagnosis-based impairment. The A.M.A.,
Guides, provide that the diagnosis-based impairment is the primary method of evaluation of the
upper limb.10 The initial step in the evaluation process is to identify the impairment class by
using the corresponding diagnosis-based regional grid. The medical adviser explained that the
class of impairment noted by Dr. Lehman did not properly reflect appellant’s impairment
pursuant to the A.M.A., Guides, as Dr. Lehman’s description of residual loss, functional with
normal motion which correlated with class 1 impairment. The medical adviser found that two
diagnoses were applicable. He advised that the Shoulder Regional Grid, Table 15-5, A.M.A.,
Guides, page 403, and identified a class 1 impairment based on rotator cuff injury, partial
thickness tear. Under Table 15-5, the default grade C, for such a class 1 rotator cuff injury,
partial thickness tear is three percent upper extremity impairment. Also applicable under Table
15-5, page 404, was a rating for labral lesions or a SLAP tear, class 1, with residual symptoms
consistent objective findings and or function loss with normal motion the impairment rating
range is one to five percent with the default value of three percent.
Dr. Lehman further noted that the A.M.A., Guides provide that, if a patient has two
significant diagnoses as in this case, the examiner should use the diagnoses with the highest
causally-related impairment rating for the impairment calculation.11 Thus, while two diagnoses
were applicable, the medical adviser properly found that only one diagnosis could be used.

10

A.M.A., Guides 387, section 15.2.

11

See id.

4

OWCP’s medical adviser did not identify any modifiers based on the functional history,
physical examination or clinical studies that warranted adjustment of the default rating.12 He
stated that appellant had a good outcome for residuals of the labral repair and partial rotator cuff
repair performed on March 30, 2009. The medical adviser noted findings upon examination of
good range of motion for flexion and extension, no evidence of instability and good strength. He
opined that the default value of three percent impairment for permanent residuals for a partial
rotator cuff tear or a labral tear would be an equitable impairment rating.
The Board finds that OWCP’s medical adviser properly applied the A.M.A., Guides, to
the findings presented by Dr. Lehman in rating impairment to appellant’s right upper extremity.
The medical adviser reviewed the medical evidence and fully explained how he determined
appellant’s rating for the right upper extremity in conformance with the A.M.A., Guides.
Although Dr. Lehman offered an impairment rating, it was lower than that found by OWCP’s
medical adviser and Dr. Lehman did not clearly explain how his rating comported with the
A.M.A., Guides.
On appeal, appellant contends that the schedule award is not adequate as her shoulder
condition limits her daily activities including participating in athletic activities and limits her
ability to perform her work duties. Under the schedule, Congress has defined the number of
weeks of compensation payable for loss of use of a member.13 For 100 percent impairment, or
total loss of use, of an arm, FECA provides for 312 weeks of compensation.14 As explained,
appellant has 3 percent impairment of the right arm which would equate to 9.36 weeks of
compensation (3 percent of 312 weeks) which is what she was awarded. Factors such as
limitations on daily activities or recreational activities do not go into the determination of
impairment under an award.15 The record does not contain any medical evidence to establish
greater impairment in accordance with the sixth edition of the A.M.A., Guides. Appellant has
not established that she sustained more than three percent impairment of the right upper
extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has three percent impairment of the right upper extremity,
for which she received a schedule award.

12

See id. at 411 for the net adjustment formula.

13

See Brent A. Barnes, 56 ECAB 336 (2005).

14

5 U.S.C. § 8017(c)(1).

15

See E.L., 59 ECAB 405 (2008); Dennis R. Stark, 57 ECAB 306 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 10, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

